United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCLELLAN AIR FORCE BASE, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1936
Issued: January 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 19, 2006 merit decision concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $7,561.93 overpayment of compensation
for the period June 1, 2001 to May 13, 2005; and (2) whether the Office abused its discretion by
refusing to waive recovery of the overpayment.
FACTUAL HISTORY
On April 30, 2000 appellant, then a 60-year-old store cashier, filed an occupational
disease claim alleging that she sustained bilateral arm tendinitis due to the repetitive duties of her
job. She stopped work on December 2, 1999 and returned to limited-duty work as a modified

store cashier for the employing establishment on February 19, 2000 for six hours per day. The
Office accepted that appellant sustained bilateral epicondylitis and paid appropriate
compensation for periods of disability.1 By decision dated June 21, 2001, it adjusted appellant’s
compensation effective May 20, 2001 based on her actual earnings as a modified store cashier at
the employing establishment. In a Form EN1032 signed on June 17, 2002, appellant indicated
that she was receiving SSA benefits based on federal and private employment.2
By notice dated May 17, 2005, the Office advised appellant of its preliminary
determination that she received a $7,561.93 overpayment of compensation. Regarding the
creation of the overpayment, the Office stated: “The overpayment occurred because
compensation payments from June 1, 2001 to May 13, 2005 were not adjusted for the Federal
Employees’ Retirement System [FERS] component of [SSA] benefits. A total of $7,561.93
should have been offset from compensation payments.” The Office also advised appellant of its
preliminary determination that she was not at fault in the creation of the overpayment. It noted
that, if appellant wished to request waiver of the overpayment, one of her options was to request
(within 30 days) a prerecoupment hearing before a representative of the Office’s Branch of
Hearings and Review. The Office advised appellant that no matter what course of action she
chose, she should complete an enclosed financial information questionnaire and return it to the
Office within 30 days.
The record contains several documents pertaining to the calculations the Office made to
determine that appellant received a $7,561.93 overpayment of compensation.3 In a form
completed on March 3, 2005, an SSA official indicated that appellant became entitled to SSA
retirement benefits on June 2001. The official noted that effective June 2001 appellant had an
“SSA rate with FERS” of $377.70 and an “SSA rate without FERS” of $182.80; that effective
December 2001 the respective figures for these two categories were $387.50 and $187.50; that
effective December 2002 they were $410.60 and $190.10; that effective December 2003 they
were $427.50 and $194.10; and that effective December 2004 they were $444.60 and $199.30.
These documents include various Office worksheets which contain calculations for the
differences between the “SSA rate with FERS” and “SSA rate without FERS” figures for the
effective dates June 1 and December 1, 2001, December 1, 2002, December 1, 2003 and
December 1, 2004. For each of these dates, these figures were converted from monthly to 28day figures and labeled as “FERS Offsets.” These calculation sheets list varying figures for
overpayments of compensation. One of the calculation sheets lists no overpayment next to the
effective date June 1, 2001, a $1,175.83 overpayment next to December 1, 2001, a $2,406.59
overpayment next to December 1, 2002, a $2,653.27 overpayment next to December 1, 2003 and
a $1,326.24 overpayment next to December 1, 2004.

1

By decision dated June 21, 2001, the Office adjusted appellant’s compensation effective May 20, 2001 based on
her actual earnings. In a (Form EN1032) signed on June 17, 2002, appellant indicated that she was receiving Social
Security Administration (SSA) benefits based on federal and private employment.
2

Appellant would have turned 62 years old on May 23, 2001.

3

The Board notes that it is unclear whether these documents were attached to the May 17, 2005 notice.

2

Appellant completed the financial information questionnaire on June 6, 2005 and
requested waiver of the overpayment and a prerecoupment hearing before a representative of the
Office’s Branch of Hearings and Review.4
At the April 11, 2006 prerecoupment hearing, appellant discussed her financial situation
and argued that she should not have to repay the overpayment because she was not at fault in its
creation.
In a decision dated and finalized June 19, 2006, the Office hearing representative
finalized the preliminary determination that appellant received a $7,561.93 overpayment of
compensation because compensation payments from June 1, 2001 to May 13, 2005 were not
adjusted for FERS component of SSA benefits. The hearing representative also finalized the
preliminary determination that appellant was not at fault in the creation of the overpayment, but
determined that waiver of the overpayment was denied because recovery would not defeat the
purpose of the Federal Employees’ Compensation Act or be against equity and good conscience.5
LEGAL PRECEDENT
In determining matters concerning an employee’s receipt of compensation, the Office is
required by statute and regulation to make findings of fact.6 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to “understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.”7 These requirements are supported by Board precedent.8
ANALYSIS
The Board finds that the Office has not adequately explained the basis for its
determination that appellant received an overpayment of compensation and for its determination
that the overpayment totaled $7,561.53. The Office indicated that appellant received a $7,561.93
overpayment of compensation because compensation payments from June 1, 2001 to May 13,
2005 were not adjusted for the FERS component of SSA benefits. However, it did not explain
the basis for this determination. It did not explain how Office benefits are affected by the
adjustment for the FERS component of SSA benefits. The record only contains one brief
document from the SSA. In a form completed on March 3, 2005, an SSA official indicated that

4

Appellant listed $5,499.00 in monthly income, $4,564.00 in monthly expenses and $87,149.00 in assets.

5

The hearing representative indicated that appellant would not experience severe financial hardship repaying the
overpayment because her monthly income exceeded her monthly expenses by more than $500.00 and stated that she
had not given up a valuable right or changed her position for the worse in reliance on her payments.
6

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

8

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

3

appellant became entitled to SSA retirement benefits on June 2001 and listed figures for an “SSA
rate with FERS” and an “SSA rate without FERS” at various dates.
The Office then apparently used the figures from this form to calculate the amount of
overpayment, but the rationale for the Office’s calculations is not evident from an examination of
its worksheets. For example, in one worksheet, it listed no overpayment next to the effective
date June 1, 2001, a $1,175.83 overpayment next to December 1, 2001, a $2,406.59 overpayment
next to December 1, 2002, a $2,653.27 overpayment next to December 1, 2003 and a $1,326.24
overpayment next to December 1, 2004. Although these individual overpayment figures add up
to $7,561.53, it is not clear how each of the overpayment figures was determined. Nor is it clear
what precise periods are covered by these overpayment figures or why other worksheets in the
record contain different overpayment figures associated with the same dates.
Under these circumstances, the Office’s decision does not include findings of fact and
provide clear reasoning such that appellant might understand the precise defect of the claim and
the kind of evidence which would tend to overcome it.9 Therefore, the case will be remanded to
the Office for a more detailed explanation regarding the basis for its determinations regarding the
fact and amount of the alleged overpayment. Given that the case is not in posture for decision
regarding the fact and amount of the overpayment, it is premature for the Board to consider the
second issue of the present case, i.e., whether the Office properly denied appellant’s request for
waiver of the overpayment. After the Office has made a reasoned determination regarding the
fact and amount of the overpayment, it should then make a determination on appellant’s waiver
request under the relevant standards of the Act. After such development it deems necessary, the
Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received a $7,561.93 overpayment of compensation for the period June 1, 2001 to May 13, 2005
and that the case shall be remanded to the Office for further development regarding this matter.
Given this disposition regarding the fact and amount of the overpayment, the Board finds that it
is premature to consider whether the Office abused its discretion by refusing to waive recovery
of the overpayment.

9

See supra note 7 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 19, 2006 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: January 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

